United States Court of Appeals
                     For the First Circuit


No. 17-1201



                  ROSA MARIA VILLALTA-MARTINEZ,

                           Petitioner,

                               v.

                   JEFFERSON B. SESSIONS, III,

                           Respondent.


                 PETITION FOR REVIEW OF AN ORDER
               OF THE BOARD OF IMMIGRATION APPEALS


                             Before

                    Lynch, Stahl, and Barron
                         Circuit Judges.


     Kevin MacMurray and MacMurray & Associates, on brief for
petitioner.
     Jeffrey R. Meyer, Attorney, Office of Immigration Litigation,
Civil Division, United States Department of Justice, Chad A.
Readler, Acting Assistant Attorney General, Stephen J. Flynn,
Assistant Director, on brief for respondent.


                        February 7, 2018
            STAHL, Circuit Judge.       Petitioner Rosa Maria Villalta-

Martinez ("Villalta-Martinez") seeks our review of an order of the

Board of Immigration Appeals ("BIA") denying her applications for

asylum,    withholding     of     removal,   and    protection   under    the

Convention     Against     Torture    Act    ("CAT").        After   careful

consideration, we deny the petition for review.

                    I. Facts & Prior Proceedings

            We recite here the relevant factual background.          On May

8, 2015, Villalta-Martinez, a citizen of El Salvador, illegally

entered the United States.        On May 9, 2015, she was apprehended by

Border Patrol Agents, charged under 8 U.S.C. § 1182(a)(6)(A)(i),

and released on her own recognizance.         Villalta-Martinez admitted

to   her   removability,    and    thereafter,     filed   applications   for

asylum, withholding of removal, and protection under the CAT,

claiming she was persecuted, and faced future persecution, at the

hands of Salvadorian gang members, on account of her family

membership.1




      1Villalta-Martinez originally argued that she was persecuted
on account of two statutorily protected grounds, (1) her immediate
family membership and (2) people born into lower classes in El
Salvador who are able to attain a professional education. Both
grounds were rejected by the BIA.     In her petition for review,
Villalta-Martinez's only challenge is to the BIA's decision with
respect to her claimed family membership; therefore, we need not
address the merits of Villalta-Martinez's alternative ground for
protection.


                                     - 2 -
           Villalta-Martinez was the only witness to testify in

support of her applications before the Immigration Judge ("IJ").

She provided the following information: From 2012-2015, while in

El Salvador, she was in a relationship with Ever Eliseo Garcia-

Linares ("Garcia").   She became pregnant with Garcia's child and,

although she moved into an apartment with Garcia, the couple never

married.

           Garcia owned a chain of stores in El Salvador.        The

Marasalvatrucha gang demanded money from Garcia on a weekly basis.

Due to these extortion demands, Garcia left El Salvador with the

intent to move to Canada; however, he was apprehended in the United

States for illegal reentry, having previously been deported.2

           During her relationship with Garcia, Villalta-Martinez

worked in one of his stores.   She testified that after Garcia left

El Salvador, on at least five separate occasions, gang members

came to the store that she worked at, put a gun to her head, and

demanded money.   As a result, Villalta-Martinez moved to another

store to work,3 in hopes of avoiding trouble with the gang, but

the same thing happened.   She testified that the gang members came

to that store and demanded $2,000.     A gang member told her that if


     2 Since his illegal reentry into the United States, Garcia
has been in federal custody.
     3 Although the testimony is not entirely clear, it appears
that Villalta-Martinez transferred to another store that was also
associated with Garcia.


                               - 3 -
she did not pay, he would pull the unborn child from her womb, cut

her, and rape her.

             After receiving this threat, Villalta-Martinez obtained

$3,000 from an aunt, who also resided in El Salvador, in order to

travel to the United States.       Villalta-Martinez testified that

"she was afraid to return to El Salvador because gang members would

take reprisals because she did not comply with their demands for

money."

             The IJ credited Villalta-Martinez's testimony as true.

Nonetheless, the IJ found that Villalta-Martinez: (1) failed to

establish that she suffered persecution in El Salvador; and (2)

failed to establish that she was persecuted on account of her

family membership with Garcia. The IJ explained that "the evidence

was not that [Villalta-Martinez] was targeted because of Mr.

Garcia, but that she was targeted by gangs and each and every time

because they wanted money.      The respondent has not established

that one of the reasons she was targeted was because of her

relationship with Mr. Garcia."

             The BIA affirmed the IJ's denial and reasoning.   The BIA

explained:

     [E]ven if [Villalta-Martinez] is considered to be in a
     familial relationship with a man with whom she was in a
     romantic relationship and with whom she had a child, the
     respondent has not established a nexus between her past
     and future fear of harm by gang members and her familial
     relationship to the man. The record reflects that the



                                 - 4 -
       respondent was the victim of extortion and that she
       continues to fear future criminal activity.

Because Villalta-Martinez could not meet her burden for asylum,

the BIA determined that "she has also not satisfied the higher

standard of a clear probability of persecution" as required for

the withholding of removal.

                                II. Discussion

           In   order    to    qualify    for   asylum,   an    applicant     must

demonstrate that she has experienced past persecution or has a

well-founded fear of future persecution on account of her "race,

religion, nationality, membership in a particular social group, or

political opinion."      8 U.S.C. § 1101(a)(42)(A).            The standard for

withholding of removal is even higher; the applicant must show

that it is more likely than not that she would be subject to

persecution     on   account    of   an   enumerated   ground     if    she   were

repatriated.     See id. § 1231(b)(3); Mayorga–Vidal v. Holder, 675
F.3d 9, 13 (1st Cir. 2012).

           We    first    consider        whether   Villalta-Martinez          has

established a well-founded fear of persecution based on one of the

five     statutorily      recognized         categories.            8     U.S.C.

§ 1101(a)(42)(A).      In her petition for review, Villalta-Martinez's

argues that the BIA erred in concluding that there was no evidence

establishing a nexus between her past persecution and her proposed

social group, her family membership.             Villalta-Martinez explains



                                     - 5 -
that "[a]lthough money was part of the reasons why gangs targeted

her, the main reason was her familial relationship."

          Whether an applicant has met his or her burden for

proving eligibility is a question of fact, reviewed under the

substantial evidence standard.    See Hincapie v. Gonzales, 494 F.3d
213, 218 (1st Cir. 2007) ("[W]hether persecution is on account of

one of the five statutorily protected grounds is fact-specific";

therefore, "we review the BIA's answer to that question through

the prism of the substantial evidence rule.").       "We uphold the

BIA's findings if they are supported by reasonable, substantial,

and probative evidence on the record considered as a whole, and

will reverse only if any reasonable adjudicator would be compelled

to conclude to the contrary."    Ratnasingam v. Holder, 556 F.3d 10,

13 (1st Cir. 2009) (internal quotations and citations omitted).

"When the BIA adopts and affirms the IJ's ruling but also examines

some of the IJ's conclusions, this Court reviews both the BIA's

and IJ's opinions."   Perlera-Sola v. Holder, 699 F.3d 572, 576

(1st Cir. 2012).

          "[S]howing a linkage to one of the five statutorily

protected grounds is 'critical' to a successful asylum claim."

Hincapie, 494 F.3d at 218 (quoting I.N.S. v. Elias-Zacarias, 502
U.S. 478, 483 (1992)).     In order to sufficiently demonstrate

persecution on account of a protected ground, the petitioner "must

provide sufficient evidence to forge an actual connection between


                                 - 6 -
the harm [suffered] and some statutorily protected ground," beyond

a "reasonable possibility of a nexus."    Id.

          In describing the gang's extortion tactics before the

IJ, Villalta-Martinez testified that "[t]here were times that we

were able to close the doors on time, but at the end they would be

outside waiting for us and they would take us, take all our

belongings."   On cross-examination, she explained that the gang

members would follow her and "the rest of the employee[s]."   "They

were demanding money from the store and then they demanded directly

money from me."   When asked if she was targeted for working at the

store, she responded "[f]or that reason, and also because I was

the partner of the owner of the store."

          We agree with the finding of the BIA that there is

"insufficient evidence in the record to demonstrate that the gang

members were or would be motivated to harm [Villalta-Martinez] for

any other reason than to extort money from her," and we cannot

find, viewing the record as a whole, that a reasonable adjudicator

would be compelled to conclude to the contrary.   Villalta-Martinez

consistently testified in the plural, explaining that both she and

her fellow employees were targeted by gang members. Such testimony

likely indicates that gang members were targeting all the employees

in the store in order to extort money.          The threats, albeit

terrifying, do not satisfy the statutory requirements for asylum.

See Escobar v. Holder, 698 F.3d 36, 38 (1st Cir. 2012) (internal


                               - 7 -
citations   omitted)   ("Evidence    of   widespread   violence    .   .    .

affecting all citizens is not enough to establish persecution on

a   protected   ground.").   Further,     Villalta-Martinez      failed    to

demonstrate whether any of the gang members who threatened her had

any knowledge of her relationship with Garcia.               See id. at 38

(finding that petitioner failed to provide a connection between

family and protected classification where "nothing indicate[d]

that the guerrillas specifically targeted [petitioner's] father").

            The dissent suggests that remand is appropriate because

"neither the BIA nor the IJ . . . addressed (or even mentioned)

the   significant   countervailing    evidence   in    the    record   that

suggests that Villalta-Martinez was targeted -- at least in part

-- due to her familial ties to the father of her child."                  The

dissent argues that the IJ and the BIA failed to consider Villalta-

Martinez's testimony that the gangs targeted her "because she was

the partner of the owner of the store[.]".            Relying on Aldana-

Ramos v. Holder, 757 F.3d 9, 18 (1st Cir. 2014), the dissent

explains that asylum is proper in mixed-motive cases, "so long as

one of the statutorily protected grounds is 'at least one central

reason' for persecution."

            In Aldana-Ramos, the IJ and the BIA erred by stating

that the persecution at issue was due to wealth, and therefore

could not be attributed to familial relation.          Id.    The BIA thus

failed to consider the possibility of a mixed-motive case.                 No


                                - 8 -
such error occurred here.   The IJ explained that Villalta-Martinez

"has not established that one of the reasons she was targeted was

because of her relationship with Mr. Garcia."         (emphasis added).

The IJ and thus the BIA explicitly acknowledged the possibility of

a mixed-motive case, but, based on the evidence presented, made a

fact-specific determination that Villalta-Martinez had not shown

that the persecution was motivated by a family relationship.

          The   dissent   also   ascertains   that,   in    light   of   the

"countervailing evidence" as to the nexus requirement, remand is

necessary so that the BIA can make additional factual findings.

Relying on Aldana-Ramos, the dissent explains that petitioner "put

forth credible testimony that creates at least an inference of a

'nexus' between the harm that she suffered and her ties to a person

whom she claims is a family member."      In Aldana-Ramos, a wealthy

family was continually singled out and "followed by members of

[the persecuting] gang in unmarked cars" even after they had

exhausted their financial resources.      Id.    As such, the finding

that they were targeted because of their wealth, as opposed to

their family membership was problematic being that "[n]either the

BIA nor the IJ ever addressed this argument."         Id.     The dissent

believes that because Villalta-Martinez presented evidence that

she did not have any money when she was persecuted; her lack of

money allows an inference that she was persecuted on account of

her family relationship; and the IJ and the BIA failed to address


                                 - 9 -
that argument.    However, Villalta-Martinez did not testify that

her coworkers, from whom money was also sought, had money or were

wealthy.   Furthermore, in Aldana-Ramos, the petitioners testified

as to why wealth was not a factor that led to their persecution,

which created a basis by which to infer that family membership was

at least one of the contributing factors for persecution.    Here,

however, petitioner's testimony did not create the same dichotomy

provided by the petitioners in Aldana-Ramos.    Villalta-Martinez

testified that in addition to targeting her, the gang members were

indiscriminately following and threatening all store employees,

supporting the BIA's conclusion that the gang members were seeking

money without regard for Villalta-Martinez's familial relation.

"To reverse the BIA['s] finding we must find that the evidence not

only supports [a contrary] conclusion, but compels it."   (quoting

I.N.S. v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992)(alterations

in original)).4   We seek to distinguish this case from Aldana-

Ramos, not to make our own findings, as the dissent argues, but



     4 We acknowledge that the decision by the BIA mistakenly
identified Villalta-Martinez as a citizen of Mexico, even though
she is from El Salvador.     However, at numerous points in its
decision, the BIA correctly identified "[t]he respondent, [as] a
native and citizen of El Salvador." This error does not warrant
remand as it does not demonstrate that the decision by the BIA was
either arbitrary or capricious. See Caldero-Guzman v. Holder, 577
F.3d 345, 348 (1st Cir. 2009).




                              - 10 -
instead to show that under the deferential standard imposed, we

see a variety of bases by which to support the BIA and IJ's

determinations.

             This case is further distinguished from Aldana-Ramos

because the evidence in that case was far more compelling than the

evidence here.       Multiple family members in Aldana-Ramos testified

that their family was targeted for persecution even after their

financial resources were exhausted.             Id. at 18.   In contrast, the

only   evidence      that   Villalta-Martinez      offered    to    support   her

position that she was persecuted because of her family relationship

is her own speculation.        See Giraldo-Pabon v. Lynch, 840 F.3d 21,

25 (1st Cir. 2016) (finding that substantial evidence supported

the conclusion that the nexus requirement for asylum was not met

where the petitioner "cite[d] little in the way of nexus evidence

other than . . . her own belief that another cousin was stabbed

because      of     other   family    members'     involvement       in   narco-

trafficking"); Guerra-Marchorro v. Holder, 760 F.3d 126, 128-29

(1st Cir. 2014) (holding that substantial evidence supported the

conclusion that the nexus requirement was not met where the

petitioner "presented 'no evidence other than his own speculation'

to   forge    the    statutorily     required    'link,'"    even   though    the

petitioner's testimony had been found credible (quoting Khalil v.

Ashcroft, 337 F.3d 50, 55 (1st Cir. 2003))).




                                      - 11 -
           Because     we    find   that     Villalta-Martinez       failed   to

establish that any harm she suffered was caused by her relationship

with   Garcia,   we   need   not    address    whether   the   BIA    erred   in

determining that the harm she experienced did not rise to the level

of persecution.       However, one would think that a gang member's

specific threat of raping a pregnant women and killing her unborn

child if she failed to meet the demands of the gang within 48

hours, after having been threatened at gun point on at least five

separate occasions by the same gang, would be the type of harm the

Court should consider severe enough to rise to the level of

persecution.

           The dissent spends much time discussing the issue of

whether Villalta-Martinez satisfied her burden of showing that the

threats she received from the gang could be attributed to inaction

by the government of El Salvador.          However, she failed to develop

her government inaction argument before this Court beyond a vague

reference in her brief, without citation to case law or analysis.

See Valdez v. Lynch, 813 F.3d 407, 411 n.1 (holding that an

argument is waived where the petitioner "throws in a couple

references" to it, but "fails to develop" it).           Because government

action or inaction is a necessary component of persecution, see

Harutyunyan v. Gonzales, 421 F.3d 64, 68 (1st Cir. 2005), Villalta-

Martinez's failure to develop that issue before this Court is, on




                                    - 12 -
its own, sufficient to sustain the BIA and IJ on this point and to

deny her petition for review.

             Finally, we note that in making its decision, the BIA

explained that "even if the respondent is considered to be in a

familial relationship with a man with whom she was in a romantic

relationship and with whom she had a child, the respondent has not

established a nexus between her past and future fear of harm by

gang members and her familial relationship to the man." (emphasis

added).    While it is well established that the nuclear family

constitutes a recognizable social group, neither the BIA nor the

IJ found that the petitioner is in fact part of a nuclear family

with Garcia.     Gebremichael v. I.N.S., 10 F.3d 28, 36 (1st Cir.

1993).    Petitioner testified that she was in a relationship with

Garcia from 2012 until 2015 when he left El Salvador.           Garcia paid

rent for petitioner for a period of time and once petitioner became

pregnant, she moved into Garcia's home.               However, during the

pregnancy, Garcia fled El Salvador and petitioner has neither seen

nor spoken with him since and Garcia was not listed on the child's

birth certificate as the child's father.             While we are not in a

position to make a finding on this particular issue, we mention

these facts solely to demonstrate some of the various obstacles

petitioner     would   face   on   the      remand    the   dissent   seeks.

Petitioner's failure to establish a nexus between her persecution




                                   - 13 -
and her protected class, and her waiver as to government inaction,

are the bases by which we deny her petition for review.

              Because Villalta-Martinez cannot satisfy her claim for

asylum, we also affirm the BIA's decision denying her claim for

withholding of removal.         See Escobar, 698 F.3d at 39 ("Statutory

withholding     of   removal    under    INA       §   241(b)(3),      8   U.S.C.    §

1231(b)(3), requires an even greater likelihood of persecution

than asylum.").         Lastly, Villalta-Martinez provides no basis by

which the Court should reverse the BIA's decision denying her

protection under the CAT, as she failed to argue the point beyond

an introductory paragraph in her brief.                 See Sok v. Mukasey, 526
F.3d 48, 52 (1st Cir. 2008) (finding that petitioner waived her

CAT   claim    appeal    when   she   only     referenced        the   claim   in   an

"introductory assertion").

                                III. Conclusion

              For these reasons, we deny the petition for review and

affirm the decision of the BIA upholding the IJ's denial of

Villalta-Martinez's        application       for       asylum,    withholding       of

removal, and protection under the CAT.

              -Concurring and Dissenting Opinion Follows-




                                      - 14 -
             BARRON, Circuit Judge, concurring in part and dissenting

in part.     I join the majority in rejecting Rosa Maria Villalta-

Martinez's     challenge    to    the    denial    of    her    claim      under   the

Convention Against Torture.             See 8 C.F.R. § 1208.16.            I cannot,

however, join the majority's decision to uphold the Board of

Immigration     Appeals'      (BIA)      determination         that      her     asylum

application must be rejected, too.

             The main question on which our review of the BIA's asylum

ruling turns is a relatively narrow one.                After all, the majority

agrees, as do I, that the threats that Villalta-Martinez received

from a notorious gang in her home country of El Salvador were

serious enough to rise to the level of persecution.                   Thus, the key

point   of   dispute     concerns     whether     we    may    sustain     the   BIA's

determination     that    Villalta-Martinez        failed      to     establish    the

connection between those threats and her claimed familial ties to

the father of her child that she was required to establish in order

to satisfy what is known as the "nexus" requirement.                       See Ivanov

v. Holder, 736 F.3d 5, 12 (1st Cir. 2013).                     For, if the BIA's

determination regarding the "nexus" requirement may be sustained,

then Villalta-Martinez's petition for review must be denied, even

if there is merit to her separate challenge to the determination

below   that   she   failed      to   establish    that       her   home    country's

government was unwilling or unable to address the threat that the

gang posed to her.


                                      - 15 -
           We are, of course, obliged to sustain the BIA's ruling

on the "nexus" issue if it is supported by "substantial evidence."

Nikijuluw v. Gonzales, 427 F.3d 115, 120 (1st Cir. 2005).        But, we

may do so only on the basis of "the record considered as a whole."

Id. (internal quotation marks omitted).      And here, notwithstanding

the majority's contrary conclusion, see Maj. Op. at 7, I do not

see how we can.

           As I will explain, neither the BIA nor the Immigration

Judge (IJ), whose findings the BIA adopted, addressed (or even

mentioned) the potentially significant countervailing evidence in

the record that suggests that Villalta-Martinez was targeted -- at

least in part -- due to her familial ties to the father of her

child (a child who was born in the United States and is thus a

citizen   of   this   country).     Accordingly,   consistent   with   the

teaching of Securities & Exchange Commission v. Chenery Corp., 332
U.S. 194, 197 (1947), and the course that we followed in Aldana-

Ramos v. Holder, 757 F.3d 9, 18 (1st Cir. 2014), I would vacate

the BIA's ruling as to Villalta-Martinez's asylum claim and remand

for further proceedings.5         And that is because, as I will also


     5 I note that the BIA's decision at a key point states that
Villalta-Martinez "has not established past persecution or a well-
founded fear of persecution in Mexico on account of an enumerated
ground," notwithstanding that she claimed to have suffered
persecution only in her home country, El Salvador. This error, to
me, does not suggest that it is sensible to make the generous
assumption that the BIA must have carefully considered the
countervailing evidence of the gang's motivation for the threats,


                                   - 16 -
explain, once the "nexus" ruling is set aside, there is no other

ground on which we may uphold the BIA's affirmance of the IJ's

ruling denying her asylum petition.6

                                I.

          With respect to the "nexus" issue, I start by reviewing

the key evidence that the IJ and the BIA failed to address, which

consists of the testimony that Villalta-Martinez gave at her asylum

proceeding and which the IJ found to be credible.   I then explain

why, under our precedent, the IJ's and the BIA's failure to address

this evidence precludes us from sustaining the agency's "nexus"

ruling.

                                A.

          Villalta-Martinez explained in her testimony that, while

she was living in El Salvador but before she was first threatened

by the gang, she worked at a store owned by Ever Eliseo Garcia

Linares (Garcia), with whom she lived at the time and who is the

father of her child.   She further testified that Garcia owned a

number of stores in El Salvador and that he was paying protection


even though the BIA does not reference that evidence in its
decision at all.

     6 Of course, the BIA did not rule that the family that she
claims to have established with her boyfriend qualifies as a family
for purposes of constituting a protected "social group." Instead,
the BIA, like the IJ, simply assumed that she had established such
a family with him. I thus do not address that issue, as it is not
presented by the petition for review and thus supplies no basis
for sustaining the only BIA ruling at issue.


                              - 17 -
money to a particular gang, the Marasalvatrucha, so that his stores

would not be robbed.

          Villalta-Martinez explained that, after Garcia fled El

Salvador to avoid having to pay off the gang, members of that same

gang began to threaten her at the store, even though she had never

been personally threatened by members of that gang before.      And

Villalta-Martinez went on to describe how she eventually moved to

a different one of Garcia's stores in order to escape the gang but

that the threats from members of that gang did not stop.    Rather,

she recounted, members of the gang that Garcia had been paying

off, and that had threatened her at the first store after he had

left the country, simply followed her to that new store and

threatened her there.

          Villalta-Martinez also testified that each time the gang

members came into this second store while she was working there,

they "demande[ed] money from the store and then they demanded

directly money from me."    Villalta-Martinez added that the gang

targeted her at that store because she "was the partner of the

owner of the store[.]"   In fact, she went on to note that she could

not have been targeted by the gang members at this store because

she had money, as she testified that she had none.

          To be sure, Villalta-Martinez did testify that she was

not the only store employee whom the gang members threatened.   But

that acknowledgement hardly suffices to demonstrate that the gang


                               - 18 -
members did not target her "on account of" her ties to Garcia.

Even if the gang members were clearly interested in acquiring money

from those they threatened at the stores, we have long recognized

that "asylum is still proper in mixed-motive cases even where one

motive would not be the basis for asylum, so long as one of the

statutorily protected grounds is 'at least one central reason' for

the persecution."      Aldana-Ramos, 757 F.3d at 18 (quoting 8 U.S.C.

§ 1158(b)(1)(B)(i)) (emphasis added).                  Thus, notwithstanding this

aspect of Villalta-Martinez's testimony, the gang members may have

been partly motivated to target Villalta-Martinez because of her

ties to Garcia as his "partner" despite the fact that they also

may have wanted money from the store or its employees.

            Significantly,          the        government        in      cross-examining

Villalta-Martinez never challenged her contention that the gang

members    threatened      her,     at       least    in     part,      because     of   her

relationship with Garcia and not solely in order to obtain money

either from her or from the store.                   That is perhaps because, the

record    indicates,      the    government         failed    to      realize     that   she

intended   to    argue,    based        on    her    testimony     as    to   her   living

arrangement with Garcia and her child with him, that she was part

of a family with Garcia for the purposes of establishing her

membership in a "social group."

            In    fact,         after        Villalta-Martinez           completed       her

testimony, the government initially argued that the IJ should deny


                                         - 19 -
the asylum claim on the ground that "girlfriends of shop owners in

El Salvador" did not constitute a cognizable "social group" under

the asylum statute, thereby rendering the "nexus" issue beside the

point insofar as the government's "social group" argument had

merit. The government made no argument at that point in the asylum

proceedings    that    the   gang    members'    threats   were   not    partly

motivated by, as Villalta-Martinez had testified, the fact that

she was Garcia's "partner."

             The government shifted course, however, after Villalta-

Martinez's     counsel   clarified     that     the   petitioner's   asserted

"social group" was the family that Villalta-Martinez claimed to

have established with Garcia.         The government at that point argued

for   the    first    time   that    Villalta-Martinez's     testimony      was

insufficient    to    demonstrate    the   required    "nexus"    between   the

threats that she received and her ties to Garcia.

             By then, though, the government had done nothing to

undermine the portions of Villalta-Martinez's testimony in which

she had asserted, credibly, that the gang had not only threatened

her at the first store where she had been working but also had

gone on to follow her to the second of Garcia's stores.                 Nor had

the government done anything as of that point to undermine her

testimony that the gang members directly targeted her there because

she was Garcia's "partner."         Nor, finally, had the government done

anything by that point to undermine Villalta-Martinez's contention


                                     - 20 -
in her testimony that she had no money of her own at the time that

she was so targeted.

           Thus, as the case comes to us, the record contains

uncontradicted, credible testimony from Villalta-Martinez that

would appear to give rise to an inference that the gang's threats

were motivated at least to some extent by her claimed familial

ties to Garcia.    Nevertheless, in finding that Villalta-Martinez

had failed to meet her burden to satisfy the "nexus" requirement,

neither the IJ nor the BIA discussed (or even referenced) any of

the portions of her testimony that I have just described.

           The IJ simply concluded summarily and categorically that

"the   evidence   was   not   that    [Villalta-Martinez]   was   targeted

because of Mr. Garcia, but that she was targeted by gangs each and

every time because they wanted money."        (Emphasis added.)     The BIA

similarly stated in conclusory and categorical fashion that there

"is insufficient evidence in the record to demonstrate that the

gang members were or would be motivated to harm the response [sic]

for any other reason than to extort money from her."              (Emphasis

added.)   And, in doing so, the BIA claimed to be adopting the

opinion (and thus the findings) of the IJ.

                                       B.

           The key question, then, is whether these rulings on the

"nexus" issue may be sustained despite the BIA's and IJ's failure

even to mention -- let alone to explain away -- the evidence that


                                     - 21 -
Villalta-Martinez offered that potentially would support her main

argument as to why the record showed that there was a "nexus"

between   the   gang    members'    threats   and   her   membership   in   a

statutorily protected "social group."           And the answer to that

question, as I will explain, is that, in light of our decision in

Aldana-Ramos, these "nexus" rulings may not be sustained.

             In Aldana-Ramos, the petitioners premised their asylum

claims on the ground that the harm that they had suffered at the

hands of a gang in Guatemala was "on account of" of their ties to

their father and thus their membership in a protected "social

group."   Id. at 13-14.      They contended that this group was their

nuclear family.        Id. at 13.    The BIA rejected that contention.

Id. at 18.

             The petitioners contended on appeal in Aldana-Ramos that

the BIA erred in two ways in so ruling.             The petitioners argued

that the BIA had wrongly concluded that, even if they showed that

their familial ties to their father were "at least one central

reason" why they were targeted by the gang, those ties could not

satisfy the "nexus" requirement because the petitioners had not

shown that their father had been targeted by the gang based on a

statutorily protected ground.         See id. at 18.       The petitioners

also argued that the BIA's ruling that wealth alone explained their

targeting by the gang "was unsupported by the record," given that

the petitioners had credibly testified that they had "exhausted


                                    - 22 -
all of their own and their family's financial resources in trying

to raise the money to ransom their father [from the gang]," but

continued to be "followed by [gang] members . . . even after their

father's funeral."       Id.    And, to back up that contention, the

petitioners    pointed   to    their    testimony    that   "unmarked   cars"

followed them after their father's funeral, although we did not

say in Aldana-Ramos that the petitioners had claimed in their

testimony that the petitioners knew who precisely was in those

cars, that the persons in the cars said anything to indicate why

they were following the petitioners, or that the persons in the

cars knew that the petitioners had exhausted all of their financial

resources.    Id. at 13.

             We then ruled for the petitioners on both of their

asserted grounds for overturning the BIA's "nexus" ruling.              Id. at

19.   We explained that the BIA had erred by failing to consider

the possibility that the "nexus" requirement could have been

satisfied by a showing that the gang members were partly motivated

to target the petitioners due to their familial ties to their

father, even if the petitioners' wealth also played a role in their

being targeted by the gang and even if their father had not himself

been targeted for any reason other than his wealth.            Id.   We also

separately explained that the BIA's "nexus" finding that the

petitioners' wealth alone explained the targeting could not be

sustained,    even   under     the     deferential   substantial     evidence


                                     - 23 -
standard.    Id.   And we did so because we explained that the BIA

had overlooked the critical evidence regarding the unmarked cars

and the petitioners' having exhausted their financial resources

paying for their father's ransom, given that this evidence sufficed

to create an inference of family-based targeting that the BIA was

obliged to address.    Id. at 18-19.

            In light of Aldana-Ramos's separate substantial evidence

holding, I see no justification for reaching a different conclusion

with respect to whether substantial evidence supports the BIA's

"nexus" ruling in this case.   Here, too, the asylum seeker has put

forth credible testimony that creates at least an inference of a

"nexus" between the harm that she suffered and her ties to a person

whom she claims is a family member. Here, too, that evidence takes

the form of the asylum seeker's credible testimony that she was

followed by the gang that menaced her even after she took steps to

protect herself from it and that the gang members sought her out

in particular because of her ties to the person she claims to be

a family member.   Here, too, the asylum seeker contends that these

threats were directed at her by the gang even though she had no

money to hand over to the gang.   And yet, here, too, the BIA (like

the IJ) failed to address or even mention that evidence of family-

status-based targeting in concluding that the evidence showed that

the asylum seeker had not been harmed "on account of" her familial




                               - 24 -
ties and that instead she had been targeted solely for financial

reasons.

           In concluding that, despite the seeming similarities

between    Aldana-Ramos    and   this     case,    Aldana-Ramos         is     not

controlling,   the   majority    offers   two     grounds   for   drawing        a

distinction.   But I am not persuaded by either one.

           First, the majority rightly points out that in Aldana-

Ramos, unlike in this case, the BIA refused to acknowledge the

possibility that the "nexus" requirement may be satisfied by

showing that the perpetrators of threats had mixed motives, only

one of which was to target the asylum-seekers on account of their

membership in a statutorily protected group (namely, the nuclear

family that they shared with their father).           Id. at 18; Maj. Op.

9.    But, as noted above, Aldana-Ramos also ruled, wholly apart

from that legal error, that the BIA's "nexus" ruling that wealth

alone explained the petitioners' targeting could not be sustained

because that ruling was not supported by substantial evidence.

Id.    And Aldana-Ramos came to that separate conclusion about

whether    substantial    evidence   supported      the     "nexus"      ruling

precisely because the BIA at no point addressed the portions of

the petitioners' testimony concerning the men in the unmarked cars

and the petitioners' own lack of financial resources that gave

rise to an inference that the petitioners were targeted by the

gang due to their familial ties to their father.                  Id.        Thus,


                                 - 25 -
Aldana-Ramos's    recognition      that     the   BIA    made    a   legal    error

concerning whether motives may be mixed does nothing to diminish

the relevance to the case before us of Aldana-Ramos's independent

ruling rejecting the BIA's substantial evidence ruling for failing

to account for countervailing evidence of family-based targeting.

            Second,   the     majority    contends      that    Aldana-Ramos     is

distinguishable because the evidence of family-based targeting was

much more compelling there than it is here, as Villalta-Martinez's

evidence of such targeting in the end amounts to little more than

her own speculation about the gang members' motives.                 Maj. Op. 9.

But, even if the evidence of family-based targeting is weaker in

this case than it was in Aldana-Ramos, the key point is that the

evidence in this case is still strong enough to "create[] an

inference" of family-based targeting that the BIA must actually

address. 757 F.3d at 18; see also id. at 14 n.2 ("Absent a holding

by   the   [agency]   .   .   .   or    some    explanation     rebutting      this

inference," the agency's conclusion cannot be upheld).

            Villalta-Martinez      credibly       testified      that   she     was

singled out by the Marasalvatrucha gang because she was Garcia's

partner.    She also testified that she knew that Garcia had been

subjected to threats by that same gang while she was already

working at his store.       It thus hardly requires a great inferential

leap to conclude from her credible testimony as to these points

that she had a more than conjectural basis for believing that the


                                       - 26 -
gang members who she testified targeted her knew of her ties to

Garcia when they followed her to a second of Garcia's stores and

then directly targeted her there after having targeted other store

employees.7

              Moreover, whether one agrees or not with that assertion,

in   upholding     the   BIA's   ruling   on   the   ground   that   Villalta-

Martinez's evidence of family-based targeting amounts merely to

her own speculation and thus does not suffice to show the required

"nexus," the majority is not relying on any finding that the BIA

or the IJ, whose findings the BIA purported to adopt, actually

made.       Neither the BIA nor the IJ even mentioned the evidence of

family-based      targeting      on   which    Villalta-Martinez     primarily

relied, let alone explained that such evidence was too speculative.

              Nor do the "speculation" cases on which the majority

relies, see Maj. Op. 9-10, indicate that we must infer that the

BIA and the IJ rejected Villalta-Martinez's testimony that she was


        7
       Villalta-Martinez did not expressly state that the gang
members said anything to indicate that they knew that she was
Garcia's partner. But, we did not say in Aldana-Ramos that the
petitioners there -- who claimed that the men in the unmarked cars
were targeting them because of their relationship with their father
-- expressly stated how they knew that the men in those cars were
gang members, whether the men in those cars knew that the
petitioners were related to their father, or how they knew that
the men in those cars were following them because of their ties to
their father. See 757 F.3d at 13. Nor, for that matter, did we
say that the men in those cars knew that the petitioners had no
money to give them.     Id.   Nonetheless, we concluded that the
petitioners' testimony created an inference of family-based
targeting that the BIA had to address. Id.


                                      - 27 -
targeted because she was Garcia's partner on the ground that such

evidence was too speculative.      None of those cases concerned

remotely comparable evidence of family-based targeting to that put

forward by Villalta-Martinez, and thus it is by no means clear

that the BIA or the IJ would have been required to find the evidence

too speculative.8


     8 The three "speculation" cases that the majority relies on
are Guerra-Marchorro v. Holder, 760 F.3d 126 (1st Cir. 2014),
Giraldo-Pabon v. Lynch, 840 F.3d 21 (1st Cir. 2016), and Khalil v.
Ashcroft, 337 F.3d 50 (1st Cir. 2003).        In Guerra-Marchorro,
however, we explained that the petitioner there did not "either in
his brief or in his testimony[] directly state that the gang has
targeted him . . . because of his claimed" protected status. 760
F.3d at 129. By contrast, Villalta-Martinez has directly stated
precisely that both in her testimony and in her briefing. In
Giraldo-Pabon, moreover, the petitioner's only evidence of a
"nexus" consisted of her uncle's admonition "'not to go out too
often' after a cousin's murder and her own belief that another
cousin was stabbed because of other family members' involvement in
narco-trafficking." 840 F.3d at 25. Thus, the petitioner there
offered no evidence that she had been targeted on the basis of a
protected ground (there, familial ties), while Villalta-Martinez
has done so through her testimony that indicated she knew gang
members were extorting Garcia, that they only confronted her after
Garcia fled, that they followed her to the second store and
directly approached her there, that she had no money to give them,
and that they did so because she was Garcia's partner.         And,
finally, Khalil held that the BIA supportably concluded that the
asylum seeker had failed to demonstrate a "nexus" between his
alleged persecution (which took the form of the denial of building
permits and civil suits brought against him by his tenants) and
his Christian faith because he offered "no evidence other than his
own speculation" to link the permit denials to his faith and
several of those who sued him were also Christians. 337 F.3d at
55. Thus, that case, too, is not one in which there was comparable
evidence of specific targeting of the petitioner, such as Villalta-
Martinez has put forward here. In fact, I am aware of no case in
which we have sustained a BIA ruling finding no "nexus" in the
face of a petitioner's comparable evidence of protected-social-
group-based targeting when the BIA has not even mentioned that


                              - 28 -
            Finally, I note that the government, in the part of its

brief addressing the "nexus" issue, does not reference any of the

"speculation" cases on which the majority relies to sustain the

"nexus" rulings.       Nor does the government even argue -- as the

majority now posits -- that the reason that Villalta-Martinez's

evidence of family-based targeting does not suffice is that it was

too speculative to be credited.        Instead, the government, like the

IJ and the BIA, simply makes no reference to that evidence at all

in arguing that the "nexus" rulings must be sustained.9

            As   a   result,   it   seems   to   me   that   the   majority   is

unavoidably upholding the "nexus" rulings on a ground of its own

making.     But, that we may not do, as our job is to review the

reasoning of the agency, not to supply it.            See Chenery Corp., 332
U.S. at 200.     Thus, per Aldana-Ramos, I would require the BIA to

do what it has thus far failed to do -- grapple in a reasoned way

with the uncontradicted testimony that Villalta-Martinez credibly

offered in order to show that she endured the gang's threats at

least in part because she was Garcia's "partner."                  See Aldana-




evidence.

     9 The government's only argument with respect to "nexus" does
not mention Villalta-Martinez's direct testimony that she was
followed from store to store and singled out because she was
Garcia's partner, and, instead contends conclusorily -- and
without citation to any of the "speculation" cases on which the
majority relies -- that the gang was "simply motivated by a
criminal intent to extort money" from all store employees.


                                    - 29 -
Ramos, 757 F.3d at 18 n.7 ("[T]he government suggests that the BIA

could   infer      that    the   . . .    gang    subjectively     believed     that

petitioners still had access to more money.                    That approach, not

articulated by the BIA, fails because the BIA never actually drew

the inference.").

                                          II.

             In consequence of my view of the "nexus" issue, I must

now address one last issue that the majority need not reach.                     As

the government notes, the BIA adopted the IJ's decision, and the

IJ ruled not only that Villalta-Martinez lost on the "nexus" issue

but also that she had failed to meet her burden of showing that

the threats that she received from the gang could be attributed to

"action or inaction" by the government of El Salvador.                          See

Harutyunyan v. Gonzales, 421 F.3d 64, 68 (1st Cir. 2005); 8 U.S.C.

§ 1101(a)(42).       Thus, before we may vacate and remand the petition

for review, we must address the IJ's ruling on the "action or

inaction" issue.

             I do not believe, however, that we may uphold the

agency's ruling on the basis of the IJ's ruling on the "action or

inaction" issue.          And that is so for reasons that are similar to

those that lead me to conclude that we may not sustain the agency's

"nexus" ruling.

             To    show    the   requisite      "action   or   inaction"   by    the

government    of    El    Salvador,      Villalta-Martinez      put   forward   the


                                         - 30 -
following evidence: a report by the Organisation for Economic Co-

operation and Development (OECD) on issues affecting youth in El

Salvador and a Reuters article on the relationship between gang

violence and youth migration.      This evidence may not be enough, in

the face of a contrary agency finding, to "compel" the conclusion

that she has shown the required tie between the gang's threats and

the government of El Salvador's "action or inaction."                 Touch v.

Holder, 568 F.3d 32, 39 (1st Cir. 2009).        The IJ, however, did not

address   either   the   report   or   the   article   in    ruling    against

Villalta-Martinez on this issue. Instead, the IJ's decision merely

notes that Villalta-Martinez failed to report to the authorities

in El Salvador the incidents she endured at the hands of the gang

that she now contends constituted past persecution.

           We have never held, however, that asylum seekers must

have sought assistance from authorities in order for them to be

able to prove that they have suffered past persecution.                To the

contrary, we have held that "the failure by a petitioner to make

. . . a report is not necessarily fatal to a petitioner's case if

the petitioner can demonstrate that reporting private abuse to

government authorities would have been futile."             Morales-Morales

v. Sessions, 857 F.3d 130, 135 (1st Cir. 2017).             Thus, the ground

the IJ gave for ruling against Villalta-Martinez on this issue

cannot suffice.




                                  - 31 -
          Moreover, the agency has failed to address (or even

mention) the countervailing evidence that casts doubt on the

government of El Salvador's ability to control gang activity within

its borders -- namely, the OECD report and Reuters article.    And

that failure is problematic because, while neither the report nor

the article directly addresses the police's ability to prevent

gang violence, the OECD report does conclude that government anti-

gang initiatives are "ineffective[]," and the Reuters article

notes that "[e]ntire neighborhoods in El Salvador are controlled

by street gangs."   Cf. Hernandez-Avalos v. Lynch, 784 F.3d 944,

953 (4th Cir. 2015) (holding that government of El Salvador was

"unwilling or unable" to control gang violence).   Thus, given that

we may not sustain an agency's decision on the basis of reasons

other than those that the agency provides, Chenery Corp., 332 U.S.

at 196; see Aldana-Ramos, 757 F.3d at 18 n.7,10 the agency should

be required to reconsider this aspect of the asylum ruling, too.




     10 The majority asserts that Villalta-Martinez "failed to
develop her government inaction argument" on appeal, and thus
waives it. Maj. Op. 12. But, her brief argues that she "presented
documentary evidence to support her assertions regarding gang
violence and government unresponsiveness" to the IJ and, on the
basis of that evidence, her brief contends that the IJ erred in
determining she did not "suffer past persecution."       Consistent
with my conclusion that Villalta-Martinez did raise the issue in
her briefing to us, I note that the government does not contend
that Villalta-Martinez waived this issue in her petition for review
of the BIA's ruling and instead addresses the merits of the issue
by contending that Villalta-Martinez "never offered any evidence
to connect the government to any . . . harm."


                              - 32 -
                              III.

          For the foregoing reasons, I respectfully dissent as to

Villalta-Martinez's asylum claim.




                             - 33 -